133 F.3d 929
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Raymond SIMPSON, Plaintiff-Appellant.v.LEAR ASTRONICS CORPORATION, Defendant-Appellee.
No. 96-56599.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997**Decided Dec. 17, 1997.

Before SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Raymond Simpson appeals pro se the district court's judgment for defendants on his race-discrimination claim following a bench trial.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review for clear error the district court's findings of fact and de novo the district court's conclusions of law, see Magnuson v. Video Yesteryear, 85 F.3d 1424, 1427 (9th Cir.1996), and we affirm.


3
Upon review of the record, we conclude that the district court did not err by entering judgment for defendants on Simpson's claims of race discrimination.  See Wallis v. J.R. Simplot Co., 26 F.3d 885, 890 (9th Cir.1994).


4
By participating without objection in a bench trial, Simpson waived his demand for a jury trial.  See Fuller v. City of Oakland, 47 F.3d 1522, 1531 (9th Cir.1995);  White v. McGinnis, 903 F.2d 699, 703 (9th Cir.1990) (9th Cir.1990) (en banc).


5
We reject Simpson's remaining claims as meritless.


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3